                            Case
                            Case 1:19-cr-00106-KMW
                                 1:19-cr-00106-KMW Document
                                                   Document 22
                                                            21 Filed
                                                               Filed 02/23/21
                                                                     02/18/21 Page
                                                                              Page 11 of
                                                                                      of 11

                                                                 STAMPUR        &   ROTH
                                                                       ATTORNEYS AT LAW

                 WILLIAM J . STAMPUR                                                                    299 BROADWAY, SUITE: 800
                 JAMES ROTH                                                                                NEW YORK, N . Y. 10007



                                                                                USDC SONY                      (212)
                                                                                                            FAX (21
                                                                                DOCUMENT
                 February 18, 2021                                              ELECTRONICALLY FILED
                                                                                DOC#:
                 ByECF                                                          DA1EF-IL_E_
                                                                                          D_:_
                                                                                             ~ - ,..-~- J----.-
                                                                                                             / ~- ,-

                 Honorable Kimba M. Wood
                 United States District Judge
                 Southern District of New York
                 500 Pearl Street                                                                            ~1EMO ENDORSED
                 New York, NY 10007

                          Re:        United States v. Patrick Paolucci, 19 Cr. 106 (KMW)

                 Dear Judge Wood:

                        I write to respectfully request an adjournment of Mr. Paolucci's sentence proceeding now
                 scheduled for March 8, 2021 , until the week of June 14, 2021, at a date and time convenient to
                 the Court.

                         This request is made due to the ongoing COVID-19 pandemic and other unresolved
                 issues necessary to thoroughly prepare for sentence.

                          AUSA Eli Mark has no objection to this request.

           ~ "'+e..~c...i ":j 1 S                                ~
                                                             J t,t.t\...(
                                         e,.,d..j c,vrl'\J7di.
I'-(   1
           ~a_\ c a,-t /I: 00            A,('(\•   ~iel\~Af'Y"tl                          Very truly yours ,

su.bl\A·1       s,~ ir el.1...e b-J                 Ju.,u I. 6ov-<At1IN'/lJ ~                                  -
SU. b,.,._;     ~Sb,\      ·,s   d '-'-<.. b 'j ...J<-<"'        f ,                      Wi   7::ur
                 cc:       AUSA Eli Mark




                                                                                          SO ORDERED:              N.Y., N.Y.   a/   ;i;i   /.;;1 I


                                                                                                KIMBA M. WOOD
                                                                                                       U.S.D.J.
                 WS/Pao lucci/Adj Rqst
